Title: From John Adams to Benjamin Rush, 6 September 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Septr 6. 1812

Will your tranquilizing Chair, exorcise Demoniacks? Will it cure the Hydrophobia?
I am Sure Our Country is possessed,—I am almost prone to Say, of The Devil—but Hugh Farmer, my quondam Friend reinforced by Dr Mead and his great Ancestor the Friend and Correspondent of Dr Twiss,—convince me that I ought to Say only,—of a Demon.
If your Chair can cast out Demons, or if it can cure the Hydrophobia, I wish every Man Woman and Child in the United States were set in it long enough to heal these diseases.
That the Nation has one or both these distempers, is most certain from their Abhorrence of a Navy and from their beginning the War upon Land or Sea before they had Army or Navy, or Money, and before they possessed enough of the Confidence and Affection of the each other, to be a able to procure either.
The enclosed Letter from Col. Smith will Speak for itself. I pray you to return it by the Post. Shall I publish it? in his Name and my own?
This Man, and Brooks &c &c &c are neglected: and who and what is not promoted?
I know the Sentiments of European Officers concerning Smith’s Military Talents. There is not an American officer living half So much respected by the British Army as Smith. There is none more esteemed by Military Men in any part of Europe, who have ever heard his Name. I will mention, one instance. Count Sarsefield, a very learned and ingenious Man, greatly esteemed and admired in England and Holland, as well as in France, a military Man from his Youth, who was in the Battle of Minden and Fontenoy, who ranked high in the French Army, a Scientific and a practical Soldier, became intimately acquainted with Col Smith. He told me he had conversed with him frequently, that he had Sounded him thoroughly, that he had put every question to him that he could think off, on purpose to See if he could puzzle him. And he declared to me, that he never had conversed with an Officer in Europe, who was more prompt and ready in his Answers or a more perfect Master of every movement of an Army in grand or in detail. This Man is lost to his Country, and Hull & Wilkinson &c &c &c. are gained. But he is my Son in Law, and that is a Sentence of eternal damnation against him in the Creed of all Parties. Pray return me Smiths Letter, with out loss of time.

John Adams